Citation Nr: 1026168	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-30 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from February 1971 to February 
1974. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Jackson, Mississippi.


FINDING OF FACT

The Veteran's penis is intact and is not deformed; he has been 
awarded, and receives, special monthly compensation (SMC) for 
loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for a compensable initial rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115b, Diagnostic Codes 7521, 7522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection.  The VCAA requires that the Secretary need only 
provide the Veteran with a generic notice after the initial claim 
for benefits has been filed and before the initial decision.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No 
additional notice is required in the adjudication process because 
of the other forms of notice-such as notice contained in the 
rating decision and statement of the case (SOC) have already 
provided the claimant with the notice of law applicable to the 
specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 
(Fed. Cir. 2007).  The Board further notes that the Veteran was 
provided full notice by an April 2008 letter from the RO.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records.  The Veteran has been 
provided VA medical examinations.  The Veteran provided testimony 
at hearings before a Decision Review Officer (DRO) and before a 
Veterans Law Judge (VLJ).  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of the 
appeal and he has done so.  Neither the Veteran nor his 
representative has indicated that there are any additional 
records to support the Veteran's claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

An October 2007 Board decision granted the Veteran compensation 
under 38 U.S.C.A. § 1151 for erectile dysfunction as a 
consequence of surgical treatment at a VA medical facility on 
July 2, 1996.  A December 2007 rating decision implemented the 
Board's decision and assigned a 0 percent rating for erectile 
dysfunction, effective from July 31, 1997.  This decision also 
granted the Veteran SMC for loss of use of a creative organ from 
July 31, 1997.  

The Veteran testified before a DRO in December 2008 and before a 
VLJ in March 2010.  He stated at his hearings that he is no 
longer able to get an erection.  He stated that medications and 
pump devices do not help him at all.

The record reveals that VA installed a penile prosthesis in the 
Veteran in July 1996 and that the penile prosthesis was removed 
at a VA medical center in September 1996.

A December 1997 VA examination report notes that the Veteran's 
penis was normal and without urethral discharge.  Both testes and 
epididymis were normal in both size and consistency to palpation.

The Veteran's penis was noted to be uncircumcised and normal in 
appearance when the Veteran was examined by a VA physician in 
June 2001.

On VA examination in April 2008 the Veteran reported that he had 
had a penile implant which never worked.  He stated that it got 
infected, that it was removed, and that he was treated with oral 
antibiotics.  On examination, there were no abnormalities of the 
penis and testicles noted, and the examiner specifically noted 
that there was no penile deformity.

The rating schedule does not provide a diagnostic code for rating 
erectile dysfunction (as the term applies in the instant case, 
i.e., the inability to maintain an erection) of itself.  Instead, 
such impairment is compensated by special monthly compensation at 
the statutory rate for loss of use of a creative organ in 
1114(k).

A separate compensable rating for erectile dysfunction may only 
be assigned if there is associated pathology that is compensable 
under the rating schedule.  The RO found no such pathology and, 
rating by analogy (See 38 C.F.R. § 4.20) under the Diagnostic 
Code considered most closely analogous in anatomical location and 
assigned a 0 percent rating because the Veteran did not have the 
pathology required for a compensable rating, i.e., penile 
deformity.

Code 7522 provides a 20 percent rating for loss of erectile power 
coupled with an identifiable deformity of the penis.  A 20 
percent rating is also warranted (under Code 7521) where there 
has been removal of the glans (head) of the penis.  See 38 C.F.R. 
§ 4.115b.

A 0 percent rating will be assigned when the symptomatology 
required for a compensable rating is not shown.  38 C.F.R. § 4.31 
(2009).

As the medical evidence shows that the Veteran does not have 
penile deformity and that his glans penis is intact, he is not 
entitled to a compensable rating under Diagnostic Codes 7521 or 
7522.

The Board has considered whether staged ratings may be warranted; 
however, the criteria for a schedular compensable rating for 
erectile dysfunction (in addition to the awarded SMC) were not 
met at any time since compensation was awarded effective July 31, 
1997.  Hence, staged ratings are not indicated.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, the case must be referred to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  
Since July 31, 1997, there is no evidence showing or suggesting 
that the Veteran's erectile dysfunction has required 
hospitalization, has caused any impairment for employment, or has 
caused impairment other than impotence (which is compensated by 
the SMC award).  Accordingly, referral for extraschedular 
consideration is not indicated.  38 C.F.R. § 3.321(b)(1) (2009).  

The preponderance of the evidence is against the Veteran's claim 
and the claim must be denied.



							(CONTINUED ON NEXT PAGE)



 
ORDER

An initial compensable rating for erectile dysfunction is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


